 



Exhibit 10.3
 
HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
and
METRIS RECEIVABLES, INC.
 
RECEIVABLES PURCHASE AGREEMENT
Dated as of December 1, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITIONS     2  
 
               
 
  Section 1.01.   Definitions     2  
 
  Section 1.02.   Other Definitional Provisions     8  
 
                ARTICLE II PURCHASE AND CONVEYANCE OF RECEIVABLES     9  
 
               
 
  Section 2.01.   Purchase     9  
 
  Section 2.02.   Addition of Accounts     10  
 
  Section 2.03.   Representations and Warranties     11  
 
  Section 2.04.   Removal and Deletion of Accounts     11  
 
                ARTICLE III CONSIDERATION AND PAYMENT     13  
 
               
 
  Section 3.01.   Purchase Price     13  
 
  Section 3.02.   Adjustments to Purchase Price     13  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES     14  
 
               
 
  Section 4.01.   HRAC II’s Representations and Warranties Relating to HRAC II  
  14  
 
  Section 4.02.   Representations and Warranties of HRAC II Relating to the
Agreement and the Receivables     15  
 
  Section 4.03.   Representations and Warranties of MRI     16  
 
                ARTICLE V COVENANTS     18  
 
               
 
  Section 5.01.   Covenants of HRAC II     18  
 
                ARTICLE VI REPURCHASE OBLIGATION     20  
 
               
 
  Section 6.01.   Reassignment of Ineligible Receivables     20  
 
  Section 6.02.   Reassignment of Other Receivables     20  
 
                ARTICLE VII CONDITIONS PRECEDENT     22  
 
               
 
  Section 7.01.   Conditions to MRI’s Obligations Regarding Receivables     22  
 
  Section 7.02.   Conditions Precedent to HRAC II’s Obligations     22  
 
                ARTICLE VIII TERM AND PURCHASE TERMINATION     23  
 
               
 
  Section 8.01.   Term     23  
 
  Section 8.02.   Purchase Termination     23  
 
                ARTICLE IX SERVICING     24  
 
               
 
  Section 9.01.   Pooling and Servicing Agreement Controls with respect to the
Receivables     24  

i



--------------------------------------------------------------------------------



 



                              Page   ARTICLE X MISCELLANEOUS PROVISIONS     25  
 
               
 
  Section 10.01.   Amendment     25  
 
  Section 10.02.   GOVERNING LAW     25  
 
  Section 10.03.   Notices     25  
 
  Section 10.04.   Severability of Provisions     25  
 
  Section 10.05.   Assignment     25  
 
  Section 10.06.   Acknowledgment and Agreement of HRAC II     26  
 
  Section 10.07.   Further Assurances     26  
 
  Section 10.08.   No Waiver; Cumulative Remedies     26  
 
  Section 10.09.   Counterparts     26  
 
  Section 10.10.   Binding Effect; Third-Party Beneficiaries     26  
 
  Section 10.11.   Merger and Integration     26  
 
  Section 10.12.   Headings     26  
 
  Section 10.13.   Schedules and Exhibits     26  
 
  Section 10.14.   Survival of Representations and Warranties     26  
 
  Section 10.15.   Nonpetition Covenant     27  

Exhibit A Form of Supplemental Conveyance
Schedule 1 List of Accounts

ii



--------------------------------------------------------------------------------



 



     RECEIVABLES PURCHASE AGREEMENT, dated as of December 1, 2005, by and
between HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II, a Delaware corporation
(together with its permitted successors and assigns, “HRAC II”), and METRIS
RECEIVABLES, INC., a Delaware corporation (together with its permitted
successors and assigns, “MRI”).
WITNESSETH:
     WHEREAS, HRAC II desires to sell and assign from time to time certain
Receivables (hereinafter defined) to MRI, and MRI desires to purchase such
Receivables;
     WHEREAS, it is contemplated that certain Receivables purchased hereunder
will be transferred by MRI to the Trust (hereinafter defined) in connection with
the issuance of certain Securities (hereinafter defined) pursuant to the Pooling
and Servicing Agreement (hereinafter defined); and
     WHEREAS, HRAC II agrees that all representations, covenants and agreements
made by HRAC II with respect to the Accounts (hereinafter defined) shall also be
for the benefit of the Trustee (hereinafter defined) and all holders of the
Securities.
     NOW, THEREFORE, it is hereby agreed by and between HRAC II and MRI as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          Section 1.01. Definitions. All capitalized terms used herein shall
have the following meanings:
     “Account” shall mean each revolving credit consumer credit card account
established pursuant to a Credit Agreement between a Credit Card Originator and
any Person, which is identified on an Account Schedule delivered by HRAC II to
MRI on or after the Additional Cut-Off Date and which on the Closing Date was an
Eligible Account or, with respect to accounts designated after the Closing Date,
is an Additional Account or Related Account. The definition of “Account” shall
include each Transferred Account but shall not include Deleted Accounts and any
Accounts all of the Receivables in which are repurchased by HRAC II pursuant to
Section 6 hereof. The term “Account” shall refer to an Additional Account only
from and after the Addition Date with respect thereto.
     “Account Schedule” shall have the meaning assigned to such term in
Section 2.01(c).
     “Addition Date” shall mean, with respect to any Additional Account, the
date from and after which such Additional Account is included as an Additional
Account pursuant to this Agreement and the related Supplemental Conveyance.
     “Additional Accounts” shall mean each Supplemental Account and each
Automatic Additional Account.
     “Additional Cut-Off Date” shall have the meaning specified in the
applicable Supplemental Conveyance.
     “Agreement” shall mean this Receivables Purchase Agreement and all
amendments and supplements hereto.
     “Applicable Transferee” shall mean the Trustee.
     “Appointment Date” shall have the meaning specified in Section 8.02.
     “Automatic Additional Account” shall mean each revolving credit consumer
credit card account established pursuant to a Credit Agreement between a Credit
Card Originator and any Person, which account comes into existence after the
Closing Date, is an Eligible Account, is designated pursuant to subsection 2.02
to be included as an Automatic Additional Account, and is identified in the
computer file or microfiche list delivered pursuant to subsection 2.02(b)(iv) of
this Agreement.
     “Bank Purchase Agreement” shall mean the Second Amended and Restated
Receivables Purchase Agreement, dated as of July 1, 2002, by and between, HRAC
II, as purchaser, and HSBC Bank, as seller, as amended from time to time.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in New York, Minnesota, Nevada, Arizona, Oklahoma,
Illinois, or Delaware, are authorized or obligated by law or executive order to
be closed.

2



--------------------------------------------------------------------------------



 



     “Class” shall have the meaning specified in the Pooling and Servicing
Agreement.
     “Closing Date” shall mean December 1, 2005.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Collection Account” shall have the meaning specified in the Pooling and
Servicing Agreement.
     “Collections” shall mean all payments received (including Recoveries) in
respect of the Receivables, in the form of cash, checks, wire transfers,
electronic transfers, ATM transfers or any other form of payment.
     “Conveyance” shall have the meaning specified in Section 2.01(a).
     “Conveyance Papers” shall have the meaning specified in Section 4.01(c).
     “Credit Adjustment” shall have the meaning specified in Section 3.02.
     “Credit Agreement” shall mean, with respect to a revolving credit consumer
credit card account, the agreements between the Credit Card Originator and the
Obligor governing the terms and conditions of such account, as such agreements
may be amended, modified or otherwise changed from time to time.
     “Credit Card Originator” shall mean (a) DMCCB and its successors or
assigns, with respect to Receivables created before December 1, 2005, (b) HSBC
Bank and its successors or assigns, with respect to Receivables created on or
after December 1, 2005, or (c) any other originator of revolving credit consumer
credit card accounts approved by MRI.
     “Credit Guidelines” shall mean the written policies and procedures of the
applicable Credit Card Originator or the Servicer, as the case may be,
(i) relating to the operation of its credit card business, which generally are
applicable to its portfolio of revolving credit accounts or a portion of a
portfolio of receivables in a similar nature to the Accounts, or in the case of
an Credit Card Originator that has only a portion of its portfolio subject to a
purchase agreement, applicable to such portion of its portfolio and, in each
case, which written policies and procedures are consistent with prudent
practice, including, without limitation, the written policies and procedures for
determining the creditworthiness of credit card customers and the extension of
credit to credit card customers, and (ii) relating to the maintenance of credit
card accounts and collection of receivables with respect thereto, as such
policies and procedures may be amended, modified, or otherwise changed from time
to time.
     “Defaulted Receivable” shall mean a Principal Receivable which is charged
off as uncollectible in accordance with the Credit Guidelines or the Servicer’s
customary and usual servicing procedures for servicing revolving credit
accounts. A Principal Receivable shall become a Defaulted Receivable no later
than the day on which such Principal Receivable is recorded as charged-off on
the Servicer’s computer file of revolving credit accounts. Notwithstanding any
other provision hereof, any Defaulted Receivables that are Ineligible
Receivables shall be treated as Ineligible Receivables rather than Defaulted
Receivables.

3



--------------------------------------------------------------------------------



 



     “Deleted Account” shall mean any Removed Account as to which there are no
Receivables arising therein owned by MRI.
     “Discount Option Receivables” shall have the meaning specified in the
Pooling and Servicing Agreement.
     “Dissolution Event” shall have the meaning specified in Section 8.02.
     “Distribution Date” shall have the meaning specified in the Pooling and
Servicing Agreement.
     “DMCCB” shall mean Direct Merchants Credit Card Bank, National Association,
a national bank or any successors or assigns of Direct Merchants Credit Card
Bank, National Association.
     “Dollars”, “$” or “U.S. $” shall mean United States dollars.
     “Eligible Account” shall mean, on the Initial Cut-Off Date (or, with
respect to Additional Accounts, on the related Additional Cut-Off Date), a
revolving credit consumer credit card account owned by a Credit Card Originator:
          (a) which is payable in Dollars;
          (b) the Obligor on which has provided, as its initial billing address,
an address located in the United States or its territories or possessions or a
United States military address;
          (c) which has not been identified by the applicable Credit Card
Originator or the Servicer in its computer master file as stolen or lost;
          (d) which is not sold or pledged to any other party and which does not
have Receivables which are sold or pledged to any other party; and
          (e) the Receivables in which the applicable Credit Card Originator or
the Servicer has not charged off (or required to be charged off) in its
customary and usual manner for charging off Receivables in such Accounts.
     “Eligible Receivable” shall mean a Receivable that satisfies each of the
following criteria: (a) it arises under an Eligible Account, (b) it is not sold
or pledged to any other party, (c) it constitutes an “account” or a “payment
intangible” as defined in Article 9 of the UCC as then in effect in the Relevant
UCC State, (d) it is the legal, valid, and binding obligation of, or is
guaranteed by, a Person who is competent to enter into a Credit Agreement and
incur debt and is enforceable against such Person in accordance with its terms,
(e) it was created or acquired by the Credit Card Originator in compliance, in
all material respects, with all Requirements of Law applicable to the Credit
Card Originator and pursuant to a Credit Agreement that complies, in all
material respects, with all Requirements of Law applicable to the Credit Card
Originator (including without limitation, laws, rules and regulations relating
to truth in lending, usury, fair credit billing, fair credit reporting, equal
credit opportunity and fair debt collection practices), (f) all material
consents, licenses, or authorizations of, or registrations with, any
Governmental Authority required to be obtained or given by the Credit Card
Originator in connection with the creation of such Receivable or the execution,
delivery, creation, and performance of the related

4



--------------------------------------------------------------------------------



 



Contract by the Credit Card Originator have been duly obtained or given and are
in full force and effect and (g) immediately prior to giving effect to the sale
hereunder, HRAC II has good and marketable title free and clear of all Liens and
security interests (other than Permitted Liens).
     “Enhancement” shall have the meaning specified in the Pooling and Servicing
Agreement.
     “Finance Charge and Administrative Receivables” shall mean the sum of all
Receivables evidencing amounts billed from time to time to the Obligors on any
Account in respect of (i) Periodic Rate Finance Charges, (ii) overlimit fees,
(iii) late charges, (iv) returned check fees, (v) annual membership fees and
annual service charges, if any, (vi) transaction charges, (vii) cash advance
fees, (viii) fees and charges relating to debt waiver programs administered by a
Credit Card Originator or an affiliate of such Credit Card Originator, and
(ix) other similar fees and charges that are designated as Finance Charge and
Administrative Receivables.
     “Governmental Authority” shall mean the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “HRAC II” shall have the meaning specified in the recitals of this
Agreement.
     “HSBC Bank” shall mean HSBC Bank Nevada, National Association, a national
bank, or any of the successors or assigns of HSBC Bank Nevada, National
Association.
     “Initial Account” shall mean each revolving credit consumer credit card
account established pursuant to a Credit Agreement between the Credit Card
Originator and an Obligor, which account is owned by the Credit Card Originator.
     “Initial Cut-Off Date” shall mean December 1, 2005.
     “Interchange” shall mean interchange fees paid to HRAC II pursuant to the
Bank Purchase Agreement (or, with respect to a Credit Card Originator other than
HSBC Bank, pursuant to a similar agreement between such Credit Card Originator
and HRAC II).
     “Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that the term
“Lien” shall not include any lien or other encumbrance for municipal or other
local taxes if such taxes are not then due and payable or if the validity of
such taxes is then being contested in good faith by appropriate proceedings and
adequate reserves with respect to such taxes have been set aside on the
appropriate books.
     “Metris” shall mean Metris Companies Inc., a Delaware corporation.

5



--------------------------------------------------------------------------------



 



     “Monthly Period” shall mean the period from and including the first day of
a calendar month to and including the last day of such calendar month.
     “MRI” shall have the meaning specified in the recitals of this Agreement.
     “Obligor” shall mean, with respect to any Account, any Person obligated to
make payments with respect to such Account, including any guarantor thereof but
excluding any merchant.
     “Officer’s Certificate” shall mean a certificate delivered and signed by
the Controller, Treasurer or any Vice President or more senior officer of HRAC
II or MRI, as applicable.
     “Periodic Rate Finance Charges” shall have the meaning specified in the
Credit Agreement applicable to each Account for finance charges (due to periodic
rate) or any similar term.
     “Permitted Liens” shall have the meaning specified in the Pooling and
Servicing Agreement.
     “Person” shall mean any person or entity, including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity of any nature.
     “Pooling and Servicing Agreement” shall mean the Fourth Amended and
Restated Pooling and Servicing Agreement, dated as of December 1, 2005, by and
among HSBC Finance Corporation, as Servicer, MRI, as Transferor, and U.S. Bank
National Association, as Trustee on behalf of the Securityholders of the Metris
Master Trust.
     “Principal Receivables” shall mean all Receivables other than Finance
Charge and Administrative Receivables. In calculating the aggregate amount of
Principal Receivables on any day, the amount of Principal Receivables shall be
reduced by the aggregate amount of credit balances in the Accounts on such day.
     “Purchase Price” shall have the meaning specified in Section 3.01(a).
     “Purchase Price Payment Date” shall have the meaning specified in
Section 3.01(a).
     “Purchased Assets” shall have the meaning specified in Section 2.01(a).
     “Rating Agency” shall mean the nationally-recognized statistical rating
agency or agencies, if any, selected by MRI to rate any Securities.
     “Rating Agency Condition” shall mean, with respect to any action, that each
Rating Agency shall have notified the Transferor, the Servicer, and the Trustee,
as the case may be, in writing that such action will not result in a Ratings
Event.
     “Ratings Event” shall have the meaning specified in the Pooling and
Servicing Agreement.

6



--------------------------------------------------------------------------------



 



     “Receivables” shall mean all amounts payable by Obligors on any Account
from time to time, including amounts payable for Principal Receivables and
Finance Charge and Administrative Receivables, but only to the extent that such
amounts payable have been conveyed by HSBC Bank to HRAC II pursuant to the Bank
Purchase Agreement (or, with respect to a Credit Card Originator other than HSBC
Bank, pursuant to a similar agreement between such Credit Card Originator and
HRAC II).
     “Recoveries” shall mean all amounts received with respect to Defaulted
Receivables; provided, however, that if any amount so recovered relates to both
Defaulted Receivables and other receivables, and if it cannot be determined with
objective certainty whether such amount relates to Defaulted Receivables or
other receivables, the term “Recoveries” shall mean the amount reasonably
estimated by the Servicer, and agreed by HSBC Bank and HRAC II, as having been
recovered in respect of Defaulted Receivables.
     “Related Account” shall mean an Account with respect to which a new credit
card account number has been issued by the applicable Credit Card Originator
under circumstances resulting from a lost or stolen credit card and not
requiring standard application and credit evaluation under the Credit
Guidelines; provided that such Account can be traced or identified by reference
to or by way of an Account Schedule.
     “Relevant UCC State” shall mean the State of Delaware and each jurisdiction
in which the filing of a UCC financing statement is necessary to perfect the
ownership interest and security interest of the Transferor pursuant to the
Pooling and Servcing Agreement or the ownership or security interest of the
Trustee established under the Pooling and Servcing Agreement.
     “Removed Account” shall mean any Account as to which HRAC II has received
notice from the Transferor that such Account is a “Removed Account” as defined
in the Pooling and Servicing Agreement.
     “Repurchase Price” shall have the meaning specified in Section 6.01(b).
     “Requirements of Law” shall mean any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, whether federal, state
or local (including usury laws, the Federal Truth in Lending Act and
Regulation B and Regulation Z of the Board of Governors of the Federal Reserve
System), and, when used with respect to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person.
     “Security” shall have the meaning specified in the Pooling and Servicing
Agreement.
     “Securityholder” or “Holder” shall have the meaning specified in the
Pooling and Servicing Agreement.
     “Series” shall have the meaning specified in the Pooling and Servicing
Agreement.
     “Servicer” shall mean the entity acting as Servicer under the Pooling and
Servicing Agreement.
     “Stop Date” shall have the meaning specified in Section 2.04(a).

7



--------------------------------------------------------------------------------



 



     “Supplement” shall have the meaning specified in the Pooling and Servicing
Agreement.
     “Supplemental Account” shall mean each revolving credit consumer credit
card account established pursuant to a Credit Agreement between a Credit Card
Originator and any Person, which account comes into existence after the Closing
Date, is an Eligible Account, is designated pursuant to subsection 2.02 to be
included as a Supplemental Account, and is identified in the computer file or
microfiche list delivered pursuant to subsection 2.02(b)(iv) of this Agreement.
     “Supplemental Conveyance” shall have the meaning specified in
Section 2.01(a).
     “Transfer Date” shall have the meaning specified in the Pooling and
Servicing Agreement.
     “Transferor” shall mean the entity acting as Transferor under the Pooling
and Servicing Agreement.
     “Transferred Account” shall mean an Account into which an Account shall be
transferred pursuant to the Credit Guidelines; provided, however, that such
Transferred Account can be traced or identified as an account into which an
Account has been transferred.
     “Trust” shall mean the Metris Master Trust, which was formed pursuant to
the Pooling and Servicing Agreement.
     “Trustee” shall mean U.S. Bank, National Association, a national banking
association, the institution executing the Pooling and Servicing Agreement as,
and acting in the capacity of, Trustee thereunder, or its successor in interest,
or any successor trustee appointed as provided in the Pooling and Servicing
Agreement.
     “UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.
     “Zero Balance Account” shall mean an account which, according to the
Servicer’s records, has had a balance of zero for 180 days or for such other
period of time specified in the Credit and Collection Policy (as that term is
used and defined in the Pooling and Servicing Agreement).
          Section 1.02. Other Definitional Provisions. (a) All terms defined in
this Agreement shall have the defined meanings when used in any certificate,
other document or Conveyance Paper made or delivered pursuant hereto unless
otherwise defined therein.
     (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement or any Conveyance Paper shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Section, Subsection, Schedule and Exhibit references contained in this Agreement
are references to Sections, Subsections, Schedules and Exhibits in or to this
Agreement unless otherwise specified.
[END OF ARTICLE I]

8



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND CONVEYANCE OF RECEIVABLES
          Section 2.01. Purchase. (a) Subject to the terms of this Agreement,
and by execution from time to time of certain assignments substantially in the
form of Exhibit A hereto (each, a “Supplemental Conveyance”) supplementing this
Agreement, HRAC II hereby sells, transfers, assigns, sets over and otherwise
conveys to MRI (collectively, the “Conveyance”), without recourse, all of its
right, title and interest in, to and under the Receivables of the Accounts
existing on the Closing Date with respect to Initial Accounts and the related
Additional Cut-Off Date with respect to Additional Accounts and thereafter
created from time to time until the termination of this Agreement pursuant to
Article VIII hereof, all Interchange and Recoveries allocable to such
Receivables, all monies due or to become due and all amounts received or
receivable with respect thereto, all Collections with respect thereto and all
proceeds (including “proceeds” as defined in the UCC) thereof (the “Purchased
Assets”). The Receivables existing in Accounts on the Closing Date with respect
to Initial Accounts and the related Additional Cut-Off Date with respect to
Additional Accounts and thereafter arising in such Accounts on or prior to such
dates, and the related Purchased Assets, shall be sold by HRAC II and purchased
by MRI on the Closing Date with respect to Initial Accounts and the related
Addition Date with respect to Additional Accounts. Receivables arising after
such dates in such Accounts and the related Purchased Assets shall be sold by
HRAC II and purchased by MRI on the date such Receivables arise.
     (b) In connection with each Conveyance of Receivables arising under
Accounts, HRAC II agrees (i) to record and file, at its own expense, any
financing statements (and amendments with respect to such financing statements
when applicable) with respect to such Receivables and the related Purchased
Assets, meeting the requirements of applicable state law in such manner and in
such jurisdictions as are necessary to perfect, and maintain perfection of, the
Conveyance of such Receivables and other Purchased Assets from HRAC II to MRI,
and to deliver such documents to MRI as soon as practicable after the Closing
Date, in the case of Receivables arising in the Initial Accounts, and as soon as
practicable after the applicable Addition Date, in the case of Receivables
arising in Additional Accounts, (ii) to cause such financing statements and
amendments to name HRAC II, as seller, and MRI, as purchaser, of such
Receivables and other Purchased Assets and (iii) to deliver a file-stamped copy
of such financing statements or amendments or other evidence of such filings to
MRI (and to one or more Applicable Transferees, if MRI so directs) as soon as is
practicable after filing.
     (c) In connection with each Conveyance of Receivables arising under
Accounts, HRAC II further agrees that it will, at its own expense, (i) on or
prior to the Closing Date or the respective Addition Date, as applicable,
indicate in its computer files and microfiche lists that Receivables created in
connection with such Accounts and the related Purchased Assets have been sold to
MRI in accordance with this Agreement and the Supplemental Conveyance and
(ii) on or prior to the date that is five Business Days after the Closing Date
or the respective Addition Date, as applicable, deliver to MRI (and to one or
more Applicable Transferees, if MRI so directs) a computer file or microfiche
list containing a true and complete list of all such Accounts specifying for
each such Account, as of the Closing Date or the Additional Cut-Off Date, as
applicable, (A) its account number, (B) the aggregate amount outstanding in such
Account and (C) the aggregate amount of Principal Receivables in such Account
(the “Account Schedule”).

9



--------------------------------------------------------------------------------



 



Such computer files and microfiche lists, as supplemented from time to time to
reflect Accounts and Removed Accounts, shall be marked as Schedule 1 to this
Agreement, shall be delivered to MRI (and to one or more Applicable Transferees,
if so directed by MRI), shall be marked as proprietary and confidential, and are
hereby incorporated into and made a part of this Agreement. An updated Account
Schedule reflecting Automatic Additional Accounts shall be delivered quarterly
by HRAC II to MRI no later than one month following the end of each fiscal
quarter.
     (d) The parties hereto intend that the conveyance of HRAC II’s right, title
and interest in and to the Purchased Assets pursuant to this Agreement and any
Supplemental Conveyance shall constitute an absolute sale, conveying good title
free and clear of any Liens from HRAC II to MRI and that the Purchased Assets
shall not be part of HRAC II’s estate in the event of the insolvency of HRAC II
or a bankruptcy or similar event with respect to HRAC II. It is the intention of
the parties hereto that the arrangements with respect to the Purchased Assets
pursuant to this Agreement and any Supplemental Conveyance shall constitute a
purchase and sale of such Purchased Assets and not a loan or borrowing secured
by such Purchased Assets, including for accounting purposes. In the event,
however, that notwithstanding such intent it were determined that the
transactions evidenced hereby constitute a loan or borrowing and not a purchase
and sale, it is the intention of the parties hereto that this Agreement shall
constitute a security agreement under applicable law, and that HRAC II shall be
deemed to have granted, and HRAC II does hereby grant, to MRI a first priority
perfected security interest in all of HRAC II’s right, title and interest,
whether now owned or hereafter acquired, in, to and under the Receivables and
other Purchased Assets.
          Section 2.02. Addition of Accounts.
     (a) (i) If, from time to time, MRI (A) becomes obligated to designate
Supplemental Accounts pursuant to subsection 2.6(c) of the Pooling and Servicing
Agreement, or (B) elects to designate Supplemental Accounts pursuant to
subsection 2.6(d) of the Pooling and Servicing Agreement, then, in either case,
MRI may, at its option, give HRAC II written notice thereof on or before the
fifth Business Day prior to the Addition Date therefor, and upon receipt of such
notice HRAC II shall on or before the Addition Date, designate sufficient
Eligible Accounts to be included as Supplemental Accounts as requested by MRI.
          (ii) Additionally, HRAC II may, with the consent of MRI, designate
newly originated Eligible Accounts to be included as Automatic Additional
Accounts.
     (b) On the Addition Date with respect to any designation of Automatic
Additional Accounts or Supplemental Accounts, as the case may be, such Automatic
Additional Accounts or Supplemental Accounts shall become Accounts, and MRI
shall purchase HRAC II’s right, title and interest in, to and under the
Receivables in such Automatic Additional Accounts or Supplemental Accounts, as
the case may be, and the related property, as provided in Section 2.01, subject
to the satisfaction of the following conditions on such Addition Date:
          (i) HRAC II shall have delivered to MRI copies of UCC financing
statements covering such Additional Accounts, if necessary to perfect MRI’s
interest in the Receivables arising therein and the related property;
          (ii) on each of the Addition Cut-Off Date and the Addition Date, the
sale of the Receivables arising in such Automatic Additional Accounts or
Supplemental Accounts, as

10



--------------------------------------------------------------------------------



 



the case may be, and the related property, to MRI shall not have caused HRAC
II’s insolvency or have been made in contemplation of HRAC II’s insolvency;
          (iii) no selection procedure was utilized by HRAC II that would result
in a selection of such Additional Accounts (from the Eligible Accounts available
to HRAC II) that would be materially adverse to the interests of MRI as of the
Addition Date;
          (iv) HRAC II shall have indicated in its accounting, computer and
other records that Receivables created in connection with such Automatic
Additional Accounts or Supplemental Accounts, as the case may be, and the
related property, have been sold to MRI and shall have delivered to MRI the
required Account Schedule;
          (v) HRAC II and MRI shall have entered into a duly executed, written
assignment, substantially in the form of Exhibit A (the “Supplemental
Conveyance”); and
          (vi) HRAC II shall have delivered to MRI an Officer’s Certificate of
HRAC II, dated the Addition Date, confirming, to the extent applicable, the
items set forth in clauses (i) through (v) above.
          (vii) Unless otherwise specified in the related Supplement, all of the
conditions precedent set forth in Section 2.6(e) of the Pooling and Servicing
Agreement shall have been satisfied.
          Section 2.03. Representations and Warranties. HRAC II hereby
represents and warrants to MRI on the related Addition Date as to the matters
set forth in Section 2.02(b)(i) above that, in the case of Additional Accounts,
the computer file or microfiche list delivered pursuant to Section 2.02(b)(iv)
is, as of the applicable Additional Cut-Off Date for Supplemental Accounts and
in the case of Automatic Additional Accounts, the date thereof, true and
complete in all material respects.
          Section 2.04. Removal and Deletion of Accounts.
     (a) If an Account becomes a Removed Account, HRAC II shall stop selling to
MRI Principal Receivables arising in such Removed Account effective on the
Business Day (the “Stop Date”) after the date such Account becomes a Removed
Account. Notwithstanding the cessation of the sale to MRI of additional
Principal Receivables arising in such Removed Account, Principal Receivables
sold to MRI prior to the Stop Date, Collections in respect of such Principal
Receivables, Finance Charge and Administrative Receivables whenever created that
accrue in respect of such Principal Receivables, and Collections in respect of
such Finance Charge and Administrative Receivables, shall continue to be
property of MRI available for transfer by MRI. To the extent that it is not
clear to HRAC II whether collections relate to a Principal Receivable that was
sold to MRI or to a principal receivable that HRAC II did not sell to MRI, HRAC
II shall allocate payments on each such Removed Account with respect to the
principal balance of such Removed Account first to the oldest principal balance
of such Removed Account.
     (b) On and after the Stop Date for a Removed Account, HRAC II may mark its
books and records to indicate that such Account is a Removed Account, but HRAC
II shall not (i) alter the indication referenced in the first sentence of
subsection 2.01(c) with respect to such Removed

11



--------------------------------------------------------------------------------



 



Account unless and until such Account becomes a Deleted Account or HRAC II has
taken such action as is necessary or advisable to cause the interest of MRI in
the Receivables and other property to continue to be perfected and of first
priority, or (ii) delete such Removed Account from Schedule 1 hereto or any
Account Schedule.
     (c) Once a Removed Account becomes a Deleted Account, unless such Deleted
Account is a Zero Balance Account, HRAC II shall promptly delete such Deleted
Account from Schedule 1 hereto (by delivering a schedule of Deleted Accounts or
otherwise) and shall indicate in its accounting, computer and other files that
such Deleted Account is no longer an Account.
[END OF ARTICLE II]

12



--------------------------------------------------------------------------------



 



ARTICLE III
CONSIDERATION AND PAYMENT
          Section 3.01. Purchase Price. (a) The “Purchase Price” for the
Receivables in Accounts existing on the Closing Date or the related Additional
Cut-Off Date, and the related Purchased Assets, that are conveyed to MRI under
this Agreement and the related Supplemental Conveyance and which came into
existence after the Closing Date or the related Additional Cut-Off Date shall be
payable in cash on the Closing Date or the Addition Date, as applicable, in an
amount equal to the sum of (i) 100% of the aggregate balance of the Principal
Receivables, and such of the Finance Charge and Administrative Receivables as
constitute fees and charges relating to debt cancellation, debt waiver and other
enhancement and insurance programs administered by the Credit Card Originator,
so conveyed, plus (ii) the present value of anticipated excess spread, including
Interchange, computed by taking into account factors such as historical losses
(and discounted to take into account any uncertainty as to future performance
matching historical performance), servicing fees, delinquencies, payment rates
and yield, such sum adjusted to reflect any other factors as HRAC II and MRI
mutually may agree will result in a Purchase Price determined to be the fair
market value of such Receivables and the related Purchased Assets. This
computation of initial Purchase Price shall assume no reinvestment in new
Receivables. The Purchase Price for the Receivables in Accounts which come into
existence after the Closing Date or the related Additional Cut-Off Date, as
applicable, and the related Purchased Assets, shall be payable on a date (the
“Purchase Price Payment Date”) mutually agreed to by HRAC II and MRI (but no
later than the Distribution Date following the Monthly Period in which such
Receivables and the related Purchased Assets are conveyed by HRAC II to MRI) in
cash in an amount equal to the Purchase Price.
     (b) Notwithstanding any other provision of this Agreement, HRAC II shall
not be obligated to continue to sell Receivables or other Purchased Assets to
MRI to the extent that HRAC II is not paid the Purchase Price therefor as
provided herein.
          Section 3.02. Adjustments to Purchase Price. The Purchase Price shall
be adjusted on each Purchase Price Payment Date (a “Credit Adjustment”) with
respect to any Receivable previously conveyed to MRI by HRAC II which has since
been reversed by HRAC II or the Servicer because of a rebate, refund,
unauthorized charge or billing error to an Obligor or because such Receivable
was created in respect of merchandise which was refused or returned by an
Obligor, but in each case other than by reason of Servicer error. The amount of
such adjustment shall equal (x) the reduction in the principal balance of such
Receivable resulting from the occurrence of such event multiplied by (y) the
quotient (expressed as a percentage) of (i) the Purchase Price payable on such
Purchase Price Payment Date computed in accordance with Section 3.01(a) divided
by (ii) the amount of Principal Receivables, and such of the Finance Charge and
Administrative Receivables as constitute fees and charges relating to debt
cancellation, debt waiver and other insurance and enhancement programs
administered by the Credit Card Originator, paid for on such date pursuant to
such Section. In the event that an adjustment pursuant to this Section 3.02
causes the Purchase Price to be a negative number, HRAC II agrees that, not
later than 1:00 p.m. New York City time on such Purchase Price Payment Date,
HRAC II shall pay or cause to be paid to MRI an amount equal to the amount by
which the Credit Adjustment exceeds the unadjusted Purchase Price.
[END OF ARTICLE III]

13



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.01. HRAC II’s Representations and Warranties Relating to
HRAC II. HRAC II hereby represents and warrants to, and agrees with, MRI on the
date of this Agreement and each Addition Date, that:
     (a) Organization and Good Standing. HRAC II is a corporation duly organized
and validly existing in good standing under the laws of the State of Delaware
and has, in all material respects, full power and authority to own its
properties and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under this Agreement.
     (b) Due Qualification. HRAC II is duly qualified to do business and is in
good standing as a foreign corporation (or is exempt from such requirements) and
has obtained all necessary licenses and approvals in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would (i) render
any Credit Agreement relating to an Account unenforceable or (ii) have a
material adverse effect on this Agreement or the transactions contemplated
hereby or on the ability of HRAC II to perform its obligations under this
Agreement.
     (c) Due Authorization. The execution, delivery and performance by HRAC II
of this Agreement and any other document or instrument delivered pursuant hereto
to which HRAC II is a party (such other documents or instruments, collectively,
the “Conveyance Papers”), and the consummation by HRAC II of the transactions
provided for in this Agreement or any other Conveyance Papers, have been duly
authorized by all necessary corporate action on the part of HRAC II, and this
Agreement will remain from the time of its execution, an official record of HRAC
II.
     (d) No Conflict. The execution and delivery of this Agreement and the
Conveyance Papers by HRAC II, the performance by HRAC II of the transactions
contemplated by this Agreement and the Conveyance Papers, and the fulfillment by
HRAC II of the terms of this Agreement and the Conveyance Papers applicable to
HRAC II will not conflict with, violate or result in any breach of any of the
material terms and provisions of, or constitute (with or without notice or lapse
of time or both) a material default under, any indenture, contract, agreement,
mortgage, deed of trust, or other instrument to which HRAC II is a party or by
which it or any of its properties are bound.
     (e) No Violation. The execution, delivery and performance of this Agreement
and the Conveyance Papers by HRAC II and the fulfillment by HRAC II of the terms
contemplated herein and therein applicable to HRAC II will not conflict with or
violate any Requirements of Law applicable to HRAC II.
     (f) No Proceedings. There are no proceedings or investigations pending or,
to the best knowledge of HRAC II, threatened against HRAC II, before any
Governmental Authority (i) asserting the invalidity of this Agreement or the
Conveyance Papers, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or the Conveyance Papers,
(iii) seeking any determination or ruling that, in the reasonable judgment of
HRAC II,

14



--------------------------------------------------------------------------------



 



would materially and adversely affect the performance by HRAC II of its
obligations under this Agreement or the Conveyance Papers, (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement or the Conveyance Papers or (v) seeking to
affect adversely the income tax attributes of the Trust under the Code or the
Delaware income tax system.
     (g) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by HRAC II in connection with the execution and
delivery by HRAC II of this Agreement or the Conveyance Papers and the
performance of the transactions contemplated by this Agreement or the Conveyance
Papers by HRAC II have been duly obtained, effected or given and are in full
force and effect.
     The representations and warranties set forth in this Section 4.01 shall
survive the sale and assignment of the Purchased Assets to MRI. Upon discovery
by HRAC II or MRI of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give written notice to the
other party, and the Trustee within five Business Days following such discovery.
          Section 4.02. Representations and Warranties of HRAC II Relating to
the Agreement and the Receivables.
     (a) Representations and Warranties. HRAC II hereby represents and warrants
to MRI, as of the Closing Date, and, with respect to Additional Accounts, as of
the related Addition Date that:
          (i) this Agreement and, in the case of Additional Accounts, the
related Supplemental Conveyance, each constitutes a legal, valid and binding
obligation of HRAC II enforceable against HRAC II in accordance with its terms,
except as such enforceability may be limited by (A) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, relating to creditors’ rights generally, (B) the possible
unavailability of remedies of specific performance and injunctive and other
forms of equitable relief, and (C) equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;
          (ii) as of the Closing Date with respect to the Initial Accounts and
as of the related Additional Cut-Off Date with respect to Additional Accounts,
Schedule 1 to this Agreement, as supplemented to such date, is an accurate and
complete listing in all material respects of such Accounts, and the information
contained therein supplied by HRAC II with respect to the identity of such
Accounts and the Receivables existing thereunder is true and correct in all
material respects;
          (iii) each Receivable sold to MRI has been sold free and clear of any
Lien;
          (iv) all consents, orders, approvals or authorizations of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by HRAC II in connection with the conveyance of each
Receivable to MRI have been duly obtained, effected or given and are in full
force and effect;

15



--------------------------------------------------------------------------------



 



          (v) this Agreement or, in the case of Additional Accounts, each
related Supplemental Conveyance, constitutes a valid sale, transfer and
assignment to MRI of all right, title and interest of HRAC II in the Receivables
of the related Accounts and the proceeds thereof, and the Interchange and
Recoveries allocable to such Receivables;
          (vi) on the Initial Cut-Off Date with respect to the Initial Accounts,
and on the applicable Additional Cut Off Date with respect to Additional
Accounts, each such Account is an Eligible Account;
          (vii) on the Initial Cut-Off Date with respect to the Initial Accounts
and on the applicable Additional Cut-Off Date with respect to Additional
Accounts, each Receivable contained in such Account on such date and sold to MRI
by HRAC II is an Eligible Receivable;
          (viii) on the date of the creation of any new Receivable sold to MRI
by HRAC II, such Receivable is an Eligible Receivable; and
          (ix) no selection procedures believed by HRAC II to be materially
adverse to the interests of MRI, the Trustee, or the Trust have been used by
HRAC II in selecting such Accounts from among any pool of accounts of a similar
type available to HRAC II.
     (b) Notice of Breach. The representations and warranties set forth in this
Section 4.02 shall survive the sale and assignment of the Purchased Assets to
MRI. Upon discovery by either HRAC II or MRI of a breach of any of the
representations and warranties set forth in this Section 4.02, the party
discovering such breach shall give written notice to the other party, and the
Trustee within five Business Days following such discovery; provided that the
failure to give notice within five Business Days does not preclude subsequent
notice. HRAC II hereby acknowledges that MRI intends to rely on the
representations hereunder in connection with representations made by MRI to
secured parties, assignees or subsequent transferees, including but not limited
to transfer made by MRI to the Trustee on behalf of the Trust pursuant to the
Pooling and Servicing Agreement, and that the Trustee may enforce such
representations directly against HRAC II.
          Section 4.03. Representations and Warranties of MRI. On the date of
this Agreement and each Addition Date, MRI hereby represents and warrants to,
and agrees with, HRAC II that:
     (a) Organization and Good Standing. MRI is a corporation duly organized and
validly existing under the laws of the State of Delaware and has, in all
material respects, full power and authority to own its properties and conduct
its business as such properties are presently owned and such business is
presently conducted and to execute, deliver and perform its obligations under
this Agreement and the Conveyance Papers to which MRI is a party.
     (b) Due Authorization. The execution and delivery by MRI of this Agreement
and the Conveyance Papers to which MRI is a party, and the consummation by MRI
of the transactions provided for in this Agreement and the Conveyance Papers to
which MRI is a party, have been duly authorized by MRI by all necessary
corporate action on the part of MRI.
     (c) No Conflict. The execution and delivery by MRI of this Agreement and
the Conveyance Papers to which MRI is a party, the performance by MRI of the
transactions

16



--------------------------------------------------------------------------------



 



contemplated by this Agreement and the Conveyance Papers to which MRI is a
party, and the fulfillment by MRI of the terms hereof and thereof, will not
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which MRI is a party or by which it or any of its properties
are bound.
     (d) No Violation. The execution, delivery and performance by MRI of this
Agreement and the Conveyance Papers to which MRI is a party and the fulfillment
by MRI of the terms contemplated herein and therein applicable to MRI will not
conflict with or violate any Requirements of Law applicable to MRI.
     (e) No Proceedings. There are no proceedings or investigations pending or,
to the best knowledge of MRI, threatened against MRI, before any Governmental
Authority (i) asserting the invalidity of this Agreement or the Conveyance
Papers to which MRI is a party, (ii) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement or the Conveyance Papers to
which MRI is a party, (iii) seeking any determination or ruling that, in the
reasonable judgment of MRI, would materially and adversely affect the
performance by MRI of its obligations under this Agreement or the Conveyance
Papers to which MRI is a party or (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement or the Conveyance Papers to which MRI is a party.
     (f) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by MRI in connection with the execution and delivery
by MRI of this Agreement and the Conveyance Papers to which MRI is a party and
the performance by MRI of the transactions contemplated by this Agreement and
the Conveyance Papers to which MRI is a party or the fulfillment by MRI of the
terms of this Agreement and the Conveyance Papers to which MRI is a party have
been duly obtained, effected or given and are in full force and effect.
     The representations and warranties set forth in this Section 4.03 shall
survive the sale and assignment of the Purchased Assets to MRI. Upon discovery
by HRAC II or MRI of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give written notice to the
other party, and the Trustee within five Business Days following such discovery.
[END OF ARTICLE IV]

17



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
          Section 5.01. Covenants of HRAC II. HRAC II hereby covenants and
agrees with MRI as follows:
     (a) Receivables Not To Be Evidenced by Instruments. HRAC II will take no
action to cause any Receivable (or any underlying receivable) to be evidenced by
any instrument or chattel paper (as defined in the UCC), except in connection
with the enforcement or collection undertaken with regard to the related
Account. In the event of a breach of this Section 5.01(a), such Receivable shall
be reassigned to HRAC II in accordance with Section 6.01(b).
     (b) Security Interests. Except for the conveyances hereunder or as
otherwise provided herein, HRAC II will not sell, pledge, assign or transfer to
any other Person, or take any other action inconsistent with MRI’s ownership of,
the Purchased Assets or grant, create, incur, assume or suffer to exist any Lien
(arising through or under HRAC II) on any Purchased Asset or any underlying
receivable, whether now existing or hereafter created, or any interest therein,
and HRAC II shall not claim any ownership interest in any Purchased Asset and
shall defend the right, title and interest of MRI in, to and under the Purchased
Assets, whether now existing or hereafter created, against all claims of third
parties claiming through or under HRAC II.
     (c) Account Allocations. In the event that HRAC II is unable for any reason
to sell Receivables to MRI in accordance with the provisions of this Agreement
(including, without limitation, by reason of the application of the provisions
of Section 8.02 or any Governmental Authority having regulatory authority over
HRAC II or any court of competent jurisdiction ordering that HRAC II not sell
any additional Principal Receivables to MRI), then, in any such event, HRAC II
agrees (except as prohibited by any such order) to allocate and pay to MRI,
after the date of such inability, all Collections with respect to Principal
Receivables previously sold to MRI. To the extent that it is not clear to HRAC
II whether collections relate to a Principal Receivable that was sold to MRI or
to a principal receivable that HRAC II is unable to sell to MRI, HRAC II agrees
that it shall allocate payments on each Account with respect to the principal
balance of such Account first to the oldest principal balance of such Account.
Notwithstanding any cessation of the sale to MRI of additional Principal
Receivables, Principal Receivables sold to MRI prior to the occurrence of the
event giving rise to such inability, Collections in respect of such Principal
Receivables, Finance Charge and Administrative Receivables whenever created that
accrue in respect of such Principal Receivables, and Collections in respect of
such Finance Charge and Administrative Receivables, shall continue to be
property of MRI available for transfer by MRI to the Trust.
     (d) Delivery of Collections. In the event that HRAC II receives Collections
in respect of the Purchased Assets sold to MRI hereunder, HRAC II agrees to pay
to MRI (or to the Servicer if MRI so directs) all such Collections as soon as
practicable after receipt thereof.
     (e) Notice of Liens. HRAC II shall notify MRI promptly after becoming aware
of any Lien on any Purchased Asset other than the conveyances hereunder
     (f) Enforcement of Agreements. HRAC II hereby covenants that HRAC II will
at all times enforce the covenants and agreements of HSBC Bank under the Bank
Purchase Agreement

18



--------------------------------------------------------------------------------



 



(or, with respect to a Credit Card Originator other than HSBC Bank, in a similar
agreement between such Credit Card Originator and HRAC II), including those
relating to periodic rate finance charges, credit agreements, and credit
guidelines related to the Accounts.
     (g) Interchange. Not later than 1:00 p.m., New York City time, on each
Distribution Date, HRAC II shall pay to or at the direction of MRI, in
immediately available funds, any amount of Interchange allocable to the
Receivables which is received by HRAC II.
     (h) Documentation of Transfer. HRAC II shall file the documents which would
be necessary to perfect and maintain the perfection of the sale of the Purchased
Assets to MRI.
     (i) Approval of Office Records. HRAC II shall cause this Agreement and all
Conveyance Papers to be duly approved by HRAC II’s Board of Directors, and HRAC
II shall maintain this Agreement and all Conveyance Papers as a part of the
official records of HRAC II for the term of the Agreement.
     (j) Name and Type and Jurisdiction of Organization. HRAC II shall not
change its name or its type of organization or jurisdiction of organization
without taking all actions and making all filings as are necessary to continue
and maintain the first-priority perfected ownership interest of MRI in the
Purchased Assets.
[END OF ARTICLE V]

19



--------------------------------------------------------------------------------



 



ARTICLE VI
REPURCHASE OBLIGATION
          Section 6.01. Reassignment of Ineligible Receivables.
     (a) In the event that MRI is required to accept a reassignment of the
Receivables previously sold by HRAC II or Metris to MRI pursuant to
Section 2.4(d) of the Pooling and Servicing Agreement, HRAC II shall accept
reassignment of such Receivables on the terms and conditions set forth in
Section 6.01(b).
     (b) HRAC II shall accept reassignment of any Receivables described in
Section 6.01(a), and any related Purchased Assets, from MRI on the date on which
such Receivables and related Purchased Assets are reassigned to MRI, and shall
pay for such reassigned Receivables and related Purchased Assets by paying to
MRI in immediately available funds on the next Purchase Price Payment Date an
amount equal to 100% of the aggregate balance of such reassigned Receivables as
constitute Principal Receivables and Finance Charge and Administrative
Receivables representing fees and charges relating to debt cancellation, debt
waiver and other enhancement and insurance programs administered by the Credit
Card Originator, plus accrued and unpaid finance charges at the annual
percentage rate applicable to such Receivables from the last date billed through
the end of the prior Monthly Period (the “Repurchase Price”). Upon reassignment
of such Receivables and related Purchased Assets, MRI shall automatically and
without further action sell, transfer, assign, set over and otherwise convey to
HRAC II, without recourse, representation or warranty, all the right, title and
interest of MRI in and to such Receivables and related Purchased Assets, and
such reassigned Receivables and related Purchased Assets shall be treated by MRI
as collected in full as of the date on which they are transferred. MRI shall
execute such documents and instruments of transfer or assignment and take such
other actions as shall reasonably be requested by HRAC II to effect the
conveyance of such Receivables and related Purchased Assets pursuant to this
Section 6.01(b).
          Section 6.02. Reassignment of Other Receivables. (a) In the event any
representation or warranty set forth in Section 4.01(a) or (c) or
Section 4.02(a)(i) or (a)(v) is not true and correct in any material respect and
as a result of such breach MRI is required to accept a reassignment of the
Receivables previously sold by HRAC II to MRI pursuant to Section 2.4(e) of the
Pooling and Servicing Agreement, HRAC II shall accept reassignment of such
Receivables on the terms and conditions set forth in Section 6.02(b).
     (b) HRAC II shall accept reassignment of any Receivables described in
Section 6.02(a), and any related Purchased Assets, from MRI on the date on which
such Receivables and related Purchased Assets are reassigned to MRI, and shall
pay for such reassigned Receivables and related Purchased Assets by paying to
MRI in immediately available funds, not later than 1:00 p.m. New York City time,
on the Transfer Date following the Monthly Period in which such reassignment
obligation arises, an amount equal to the Repurchase Price. If MRI so directs,
HRAC II shall deposit such payment directly into the Collection Account in
accordance with the terms of the Pooling and Servicing Agreement. Upon
reassignment of such Receivables and related Purchased Assets, MRI shall
automatically and without further action sell, transfer, assign, set over and
otherwise convey to HRAC II, without recourse, representation or warranty, all
the right, title and interest of MRI in and to such Receivables and related
Purchased Assets,

20



--------------------------------------------------------------------------------



 



and such reassigned Receivables and related Purchased Assets shall be treated by
MRI as collected in full as of the date on which they are transferred. MRI shall
execute such documents and instruments of transfer or assignment and take such
other actions as shall reasonably be requested by HRAC II to effect the
conveyance of such Receivables and related Purchased Assets pursuant to this
Section 6.02(b).
[END OF ARTICLE VI]

21



--------------------------------------------------------------------------------



 



ARTICLE VII
CONDITIONS PRECEDENT
          Section 7.01. Conditions to MRI’s Obligations Regarding Receivables.
The obligations of MRI to purchase any Receivables created on or after the
Closing Date or any Addition Date shall be subject to the satisfaction of the
following conditions:
     (a) All representations and warranties of HRAC II contained in this
Agreement shall be true and correct with the same effect as though such
representations and warranties had been made on such date (except that, to the
extent any such representation or warranty expressly relates to an earlier date,
such representation or warranty was true and correct on such earlier date);
     (b) All information (concerning any Account to which such Receivables
relate) provided or to be provided to MRI shall be true and correct in all
material respects;
     (c) HRAC II shall have indicated in its computer files and microfiche lists
that such Receivables have been sold to MRI in accordance with this Agreement;
and
     (d) HRAC II shall have recorded and filed, at its own expense, any
financing statements with respect to such Receivables meeting the requirements
of applicable state law in such jurisdictions as would be necessary to perfect
the sale of such Receivables from HRAC II to MRI, and shall deliver a
file-stamped copy of such financing statements or other evidence of such filings
to MRI.
          Section 7.02. Conditions Precedent to HRAC II’s Obligations. The
obligations of HRAC II to sell, on any date, Receivables shall be subject to the
satisfaction of the following conditions:
     (a) All representations and warranties of MRI contained in this Agreement
shall be true and correct with the same effect as though such representations
and warranties had been made on such date (except that, to the extent any such
representation or warranty expressly relates to an earlier date, such
representation or warranty was true and correct on such earlier date);
     (b) Payment or provision for payment of the Purchase Price in accordance
with Sections 3.01 and 3.02 hereof shall have been made; and
     (c) All corporate and legal proceedings and all instruments in connection
with the transactions contemplated by this Agreement shall be satisfactory in
form and substance to HRAC II, and HRAC II shall have received from MRI copies
of all documents (including, without limitation, records of corporate
proceedings) relevant to the transactions herein contemplated as HRAC II may
reasonably have requested.
[END OF ARTICLE VII]

22



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERM AND PURCHASE TERMINATION
          Section 8.01. Term. This Agreement shall commence as of the date of
execution and delivery hereof and shall continue at least until the termination
of the Trust as provided in Article XII of the Pooling and Servicing Agreement.
Thereafter this Agreement may be terminated by the mutual agreement of the
parties hereto.
          Section 8.02. Purchase Termination. If (a) HRAC II shall file a
petition or commence a proceeding (i) to take advantage of any bankruptcy,
conservatorship, receivership, insolvency or similar laws or (ii) for the
appointment of a trustee, conservator, receiver, liquidator or similar official
for or relating to HRAC II or all or substantially all of its property, (b) HRAC
II shall consent or fail to object to any such petition filed or proceeding
commenced against or with respect to it or all or substantially all of its
property, or any such petition or proceeding shall not have been dismissed or
stayed within sixty (60) days of its filing or commencement, or a court, agency,
or other supervisory authority with jurisdiction shall have decreed or ordered
relief with respect to any such petition or proceeding, (c) HRAC II shall admit
in writing its inability to pay its debts generally as they become due, (d) HRAC
II shall make an assignment for the benefit of its creditors, (e) HRAC II shall
voluntarily suspend payment of its obligations, or (f) HRAC II shall take any
action in furtherance of any of the foregoing (any of the foregoing, a
“Dissolution Event”), HRAC II shall, on the day of such Dissolution Event (the
“Appointment Date”), immediately cease to sell additional Principal Receivables
to MRI and shall promptly give notice to MRI and the Applicable Transferees of
such Dissolution Event. Notwithstanding any cessation of the sale to MRI of
additional Principal Receivables, Principal Receivables sold to MRI prior to
such Appointment Date, Collections in respect of such Principal Receivables,
Finance Charge and Administrative Receivables whenever created accrued in
respect of such Principal Receivables, and Collections in respect of such
Finance Charge and Administrative Receivables, shall continue to be property of
MRI available for transfer by MRI to the Trust.
[END OF ARTICLE VIII]

23



--------------------------------------------------------------------------------



 



ARTICLE IX
SERVICING
          Section 9.01. Pooling and Servicing Agreement Controls with respect to
the Receivables. HRAC II acknowledges that the Receivables are to be deposited
in the Trust pursuant to the Pooling and Servicing Agreement and are to be
serviced by the Servicer. HRAC II agrees to cooperate fully with the Servicer
and to permit the Servicer to take any and all actions necessary in connection
with the Receivables.
[END OF ARTICLE IX]

24



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS PROVISIONS
          Section 10.01. Amendment. This Agreement and any Conveyance Papers and
the rights and obligations of the parties hereunder and thereunder may not be
changed orally, but only by an instrument in writing signed by MRI and HRAC II
in accordance with this Section 10.01. This Agreement and any Conveyance Papers
may be amended from time to time by MRI and HRAC II, provided that MRI provides
to HRAC II (a) an Officer’s Certificate of MRI to the effect that MRI reasonably
believes that such amendment will not have a material adverse effect, and (b) an
opinion of counsel addressed and delivered to HRAC II, dated the date of such
amendment, to the effect that the conditions precedent to any such amendment
have been satisfied.
          Section 10.02. GOVERNING LAW. THIS AGREEMENT AND THE CONVEYANCE PAPERS
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
          Section 10.03. Notices. All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by certified mail, return receipt requested,
to (a) in the case of HRAC II, Household Receivables Acquisition Company II,
1111 Town Center Drive, Las Vegas, Nevada 89144, Attention: Manager-Compliance
(facsimile no. (702) 243-1214)); (b) in the case of MRI, Metris Receivables,
Inc., 1111 Town Center Drive, Las Vegas, Nevada 89144, Attention:
Manager-Compliance (facsimile no. (702) 243-1214)); (c) in the case of the
Trustee, U.S. Bank National Association, 60 Livingston Avenue, St. Paul,
Minnesota 55107; or (d) as to each party, at such other address as shall be
designated by such party in a written notice to each other party.
          Section 10.04. Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this Agreement or any Conveyance
Paper shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, and terms of this Agreement or any Conveyance
Paper and shall in no way affect the validity or enforceability of the other
provisions of this Agreement or of any Conveyance Paper.
          Section 10.05. Assignment. Notwithstanding anything to the contrary
contained herein, other than MRI’s assignment of its right, title and interest
in, to and under this Agreement to the Trust, this Agreement may not be assigned
by the parties hereto, except for an assignment by a party hereto of its right,
title and interest in, to and under this Agreement to (i) a successor by merger
assuming this Agreement, (ii) any affiliate of the Servicer (or any successor
thereto) which assumes the obligations of this Agreement or (iii) any entity
provided that the Rating Agency Condition has been satisfied.
          Section 10.06. Acknowledgment and Agreement of HRAC II. By execution
below, HRAC II expressly acknowledges and agrees that all of MRI’s right, title
and interest in, to and under this Agreement, including, without limitation, all
of MRI’s right, title and interest in and to the Receivables, shall be assigned
by MRI to the Trust pursuant to the Pooling and

25



--------------------------------------------------------------------------------



 



Servicing Agreement. HRAC II hereby expressly consents to such assignments.
Additionally, HRAC II agrees to pay, or cause to be paid, directly to the
Trustee any amounts payable by HRAC II to MRI hereunder which are identified to
HRAC II as required to be paid by MRI to the Trust or the Trustee. Any payment
required to be made on or before a specified date in same-day funds may be made
on the prior Business Day in next- day funds.
          Section 10.07. Further Assurances. HRAC II and MRI agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party, and the Trustee
more fully to effect the purposes of this Agreement and the Conveyance Papers,
including, without limitation, the execution of any financing statements or
amendments thereto or equivalent documents relating to the Purchased Assets for
filing under the provisions of the UCC or other law of any applicable
jurisdiction.
          Section 10.08. No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of HRAC II or MRI, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. Subject to Section 10.06, the rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.
          Section 10.09. Counterparts. This Agreement and the Conveyance Papers
may be executed in two or more counterparts (and by different parties on
separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.
          Section 10.10. Binding Effect; Third-Party Beneficiaries. This
Agreement and the Conveyance Papers will inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
The Applicable Transferees shall be considered third-party beneficiaries of this
Agreement.
          Section 10.11. Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and the Conveyance Papers set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Conveyance Papers. This Agreement and the Conveyance Papers may not be modified,
amended, waived or supplemented except as provided herein.
          Section 10.12. Headings. The headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
          Section 10.13. Schedules and Exhibits. The schedules and exhibits
attached hereto and referred to herein shall constitute a part of this Agreement
and are incorporated into this Agreement for all purposes.
          Section 10.14. Survival of Representations and Warranties. All
representations, warranties and agreements contained in this Agreement or
contained in any Supplemental Conveyance, shall remain operative and in full
force and effect and shall survive the conveyance of any Purchased Assets by MRI
to the Trust pursuant to the Pooling and Servicing Agreement.

26



--------------------------------------------------------------------------------



 



          Section 10.15. Nonpetition Covenant. Notwithstanding any prior
termination of this Agreement, HRAC II shall not, prior to the date which is one
year and one day after the termination of this Agreement, acquiesce, petition or
otherwise invoke or cause MRI or the Trust to petition or invoke the process of
any Governmental Authority for the purpose of commencing or sustaining a case
against MRI or the Trust under any bankruptcy, insolvency or similar law or
appointing a trustee, receiver, conservator, liquidator, assignee, custodian,
sequestrator or other similar official of MRI or the Trust or any substantial
part of its property or ordering the winding-up or liquidation of the affairs of
MRI or the Trust.
[END OF ARTICLE X]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, HRAC II and MRI have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

                HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            METRIS RECEIVABLES, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SUPPLEMENTAL CONVEYANCE
(As required by Section 2.02 of
the Receivables Purchase Agreement)
     SUPPLEMENTAL CONVEYANCE No.     , dated as of          , by and between
HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II, as Seller (together with its
permitted successors and assigns, “HRAC II”), and METRIS RECEIVABLES, INC.
(together with its permitted successors and assigns, “MRI”), pursuant to the
Receivables Purchase Agreement referred to below.
WITNESSETH :
     WHEREAS, HRAC II and MRI are parties to the Receivables Purchase Agreement,
dated as of December 1, 2005 (hereinafter as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Receivables Purchase Agreement”);
     WHEREAS, pursuant to the Receivables Purchase Agreement, HRAC II wishes to
designate Additional Accounts and to sell the Receivables of such Additional
Accounts, whether existing on the Additional Cut-Off Date or thereafter created,
to MRI pursuant to the Receivables Purchase Agreement; and
     WHEREAS, MRI is willing to accept such designation and conveyance subject
to the terms and conditions hereof.
     NOW THEREFORE, HRAC II and MRI hereby agree as follows:
     1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Receivables Purchase Agreement unless otherwise defined
herein.
     “Addition Date” shall mean, with respect to the Additional Accounts,
                    ,.
     “Additional Accounts” shall have the meaning specified in Section 2.
     “Additional Cut-Off Date” shall mean, with respect to the Additional
Accounts [the close of business on],                     .
     “Additional Purchased Assets” shall have the meaning specified in
Section 3(a)
     2. Designation of Additional Accounts. Within five Business Days of the
Addition Date, HRAC II shall deliver a computer file or microfiche list
containing a true and complete schedule identifying all Additional Accounts
designated hereby (the “Additional Accounts”) and specifying for each such
Additional Account, as of the Additional Cut-Off Date, (a) its account number,
(b) the aggregate amount outstanding in such Additional Account and (c) the
aggregate amount of Principal Receivables in such Additional Account. On the
date of this

1



--------------------------------------------------------------------------------



 



Supplemental Conveyance, such computer file or microfiche list shall be
incorporated into and made part of this Supplemental Conveyance and the
Receivables Purchase Agreement and is marked as Schedule 1 to this Supplemental
Conveyance and shall supplement Schedule 1 of the Receivables Purchase
Agreement.
     3. Conveyance of Receivables.
     (a) HRAC II does hereby sell, transfer, assign, set over and otherwise
convey to MRI, without recourse, all of its right, title and interest in, to and
under the Receivables of the Additional Accounts existing on the Additional
Cut-Off Date and thereafter created from time to time until the termination of
the Receivables Purchase Agreement pursuant to Article VIII thereof, all
Interchange and Recoveries allocable to such Receivables, all monies due or to
become due and all amounts received or receivable with respect thereto, all
Collections with respect thereto and all proceeds (including “proceeds” as
defined in the UCC) thereof (the “Additional Purchased Assets”).
     (b) In connection with such sale and if necessary, HRAC II agrees to record
and file, at its own expense, one or more financing statements (and amendments
with respect to such financing statements when applicable) with respect to the
Additional Purchased Assets meeting the requirements of applicable state law in
such manner and in such jurisdictions as are necessary to perfect the sale of
the Additional Purchased Assets to MRI, and to deliver a file-stamped copy of
such financing statements or amendments or other evidence of such filing to MRI.
     (c) In connection with such sale, HRAC II further agrees, at its own
expense, on or prior to the date of this Supplemental Conveyance, to indicate in
the appropriate computer files and microfiche lists that all Receivables created
in connection with the Additional Accounts and the related Additional Purchased
Assets have been sold to MRI pursuant to this Supplemental Conveyance.
     (d) The parties hereto intend that the conveyance of the Additional
Purchased Assets described in Section 3(a) constitute an absolute sale
consistent with the intent expressed in Section 2.01(d) of the Receivables
Purchase Agreement. It is the intention of the parties hereto that the
arrangements with respect to the Additional Purchased Assets shall constitute a
purchase and sale of such Additional Purchased Assets and not a loan, including
for accounting purposes. In the event, however, that notwithstanding such intent
it were determined that the transactions evidenced hereby constitute a loan and
not a purchase and sale, it is the intention of the parties hereto that this
Supplemental Conveyance shall constitute a security agreement under applicable
law, and that HRAC II shall be deemed to have granted, and HRAC II does hereby
grant, to MRI a first priority perfected security interest in all of HRAC II’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under the Additional Purchased Assets to secure the obligations of HRAC II
hereunder and under the Receivables Purchase Agreement.
     4. Acceptance by MRI. Subject to the satisfaction of the conditions set
forth in Section 6 of this Supplemental Conveyance, MRI hereby acknowledges its
acceptance of the

2



--------------------------------------------------------------------------------



 



Additional Purchased Assets, now existing and hereafter created, conveyed to MRI
pursuant to Section 3 of this Supplemental Conveyance. MRI further agrees to
enforce HRAC II’s covenant to deliver to MRI (and to the Applicable Transferees
if MRI has so directed) the computer file or microfiche list described in
Section 2 of this Supplemental Conveyance within five Business Days of the
Addition Date.
     5. Representations and Warranties of HRAC II. HRAC II hereby represents and
warrants to MRI on the date of this Supplemental Conveyance and on the Addition
Date that:
     (a) Legal, Valid and Binding Obligation. This Supplemental Conveyance
constitutes a legal, valid and binding obligation of HRAC II enforceable against
HRAC II in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, relating to creditors’ rights
generally, (ii) the possible unavailability of remedies of specific performance
and injunctive and other forms of equitable relief and (iii) equitable defenses
and the discretion of the court before which any proceeding therefor may be
brought;
     (b) Selection Procedures. No selection procedures believed by HRAC II to be
materially adverse to the interests of MRI, the Trustee or the Trust have been
used by HRAC II in selecting the Additional Accounts from among any pool of
accounts of a similar type available to HRAC II;
     (c) Insolvency. HRAC II is not insolvent and, after giving effect to the
conveyance set forth in Section 3 of this Supplemental Conveyance, will not be
insolvent;
     (d) Sale of Receivables. This Supplemental Conveyance constitutes a valid
sale, transfer and assignment to MRI of all right, title and interest of HRAC II
in the Receivables of the Additional Accounts and the proceeds thereof, and the
Interchange and Recoveries allocable to such Receivables;
     (e) No Conflict. The execution and delivery of this Supplemental Conveyance
by HRAC II, the performance by HRAC II of the transactions contemplated by this
Supplemental Conveyance, and the fulfillment by HRAC II of the terms of this
Supplemental Conveyance applicable to HRAC II will not conflict with, violate or
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a material default
under, any indenture, contract, agreement, mortgage, deed of trust or other
instrument to which HRAC II is a party or by which it or any of its properties
are bound;
     (f) No Violation. The execution, delivery and performance of this
Supplemental Conveyance by HRAC II and the fulfillment by HRAC II of the terms
contemplated herein applicable to HRAC II will not conflict with or violate any
Requirements of Law applicable to HRAC II;
     (g) No Proceedings. There are no proceedings or investigations, pending or,
to the best knowledge of HRAC II, threatened against HRAC II before any
Governmental Authority (i) asserting the invalidity of this Supplemental
Conveyance, (ii) seeking to

3



--------------------------------------------------------------------------------



 



prevent the consummation of any of the transactions contemplated by this
Supplemental Conveyance, (iii) seeking any determination or ruling that, in the
reasonable judgment of HRAC II, would materially and adversely affect the
performance by HRAC II of its obligations under this Supplemental Conveyance,
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Supplemental Conveyance or
(v) seeking to affect adversely the income tax attributes of the Trust under the
Code or the Delaware income tax system;
     (h) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by HRAC II in connection with the execution and
delivery by HRAC II of this Supplemental Conveyance and the performance of the
transactions contemplated by this Supplemental Conveyance by HRAC II have been
duly obtained, effected or given and are in full force and effect;
     (i) No Liens. Each Receivable sold to MRI has been sold free and clear of
any Lien, and each related underlying receivable is then free and clear of all
Liens;
     (j) Eligibility of Additional Accounts. On the Additional Cut-Off Date,
each Additional Account is an Eligible Account; and
     (k) Eligibility of Receivables. On the Additional Cut-Off Date, each
Receivable contained in an Additional Account on such date and sold to MRI by
HRAC II is an Eligible Receivable.
     6. Conditions Precedent. The acceptance of MRI set forth in Section 4 of
this Supplemental Conveyance is subject to the satisfaction, on or prior to the
Addition Date, of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by HRAC II in Section 5 of this Supplemental Conveyance shall be
true and correct on the date of this Supplemental Conveyance and on the Addition
Date.
     (b) Officer’s Certificate. HRAC II shall have delivered to MRI an Officer’s
Certificate of HRAC II confirming that (i) no selection procedures believed by
HRAC II to be materially adverse to the interests of MRI, the Trustee or the
Trust have been used by HRAC II in selecting the Additional Accounts from among
any pool of accounts of a similar type available to HRAC II; and (ii) the list
of Additional Accounts, as of the Additional Cut-Off Date, is a true and
complete schedule identifying all such Additional Accounts and specifies for
each such Additional Account, as of the Additional Cut-Off Date, (x) its account
number, (y) the aggregate amount outstanding in such Additional Account and
(z) the aggregate amount of Principal Receivables in such Additional Account.
     (c) Additional Information. HRAC II shall have delivered to MRI such
information as was reasonably requested by MRI to satisfy itself as to the
accuracy of the representation and warranty set forth in Section 5(d) of this
Supplemental Conveyance.

4



--------------------------------------------------------------------------------



 



     7. Ratification of the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby ratified, and all references to the “Receivables
Purchase Agreement,” to “this Agreement” and “herein” shall be deemed from and
after the Addition Date to be as supplemented by this Supplemental Conveyance.
Except as expressly amended and supplemented hereby, all the representations,
warranties, terms, covenants and conditions of the Receivables Purchase
Agreement shall remain unamended and shall continue to be, and shall remain, in
full force and effect in accordance with its terms and except as expressly
provided herein shall not constitute or be deemed to constitute a waiver of
compliance with or consent to non-compliance with any term or provision of the
Receivables Purchase Agreement.
     8. Counterparts. This Supplemental Conveyance may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument.
     9. Governing Law. THIS SUPPLEMENTAL CONVEYANCE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Supplemental
Conveyance to be duly executed and delivered by their respective duly authorized
officers on the day and the year first above written.

                HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            METRIS RECEIVABLES, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

6



--------------------------------------------------------------------------------



 



Schedule 1 to
Supplemental
Conveyance
Additional Accounts
     Computer Files Containing Account Information Delivered to MRI are
Incorporated by Reference

 



--------------------------------------------------------------------------------



 



Schedule 1
LIST OF ACCOUNTS
     COMPUTER FILES CONTAINING ACCOUNT INFORMATION DELIVERED TO MRI ARE
INCORPORATED BY REFERENCE

 